Citation Nr: 1100144	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  08-26 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for sling palsy.

3.  Entitlement to service connection for residuals of trauma to 
the left side of the waist, also claimed as an internal injury 
(waist disability).

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for residuals of a July 
1973 motor vehicle accident, including low back pain, cervical 
spine pain, shoulder pain, and nerve damage resulting in 
radiating pain to the arms and leg.

6.  Entitlement to service connection for a right leg disability 
(to include the right knee).

7.  Entitlement to service connection for a bilateral eye 
disability.

8.  Entitlement to service connection for a pulmonary disability, 
to include as secondary to Agent Orange/herbicides and/or 
asbestos exposure.

9.  Entitlement to an initial rating in excess of 10 percent for 
service-connected plantar fasciitis, right foot.

10.  Entitlement to an initial rating in excess of 10 percent for 
service-connected plantar fasciitis, left foot.

11.  Entitlement to a total rating on the basis of individual 
unemployability due to service-connected disability (TDIU).

12.  Entitlement to a temporary total disability rating for 
convalescence pursuant to 38 C.F.R. § 4.30.


ATTORNEY FOR THE BOARD

A. G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1971 to 
August 1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

This matter was previously before the Board in April 2009 at 
which time the Veteran's claims were remanded for additional 
development.  All development has been completed.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for a right leg disability, to 
include a right knee disability; bilateral eye disability; 
pulmonary disability; and TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

In July 2010, the Board received a statement from an attorney 
clearly indicating that he was not representing the Veteran in 
this case. 


FINDINGS OF FACT

1.  The medical evidence does not show a current left knee 
disability, to include arthritis, sling palsy, or current 
residuals of trauma to the left side of the waist, to include 
residuals of an internal injury.

2.  The evidence of record does not demonstrate a level of 
hearing loss that may be considered a disability for VA purposes.

3.  The Veteran was involved in two vehicle accidents during 
service which resulted in an abrasion to the upper right arm and 
trauma to the right knee.

4.  The Veteran's low back pain, cervical spine pain, shoulder 
pain, and nerve damage resulting in radiating pain to the arms 
and leg, claimed as residuals of a July 1973 motor vehicle 
accident, have not been shown to be related to service or the in-
service motor vehicle accident.

5.  The Veteran's service connected bilateral foot disabilities 
render the bottoms of his feet tender to palpation but do not 
cause limitation of range of motion or cause his abnormal gait 
and instability and impaired mobility.

6.  Since service connection for a cervical spine disability, 
claimed as residuals of an in-service motor vehicle accident, has 
been denied, the Veteran is not entitled to a temporary total 
rating based on need for a period of convalescence following his 
cervical spine surgeries.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee 
disability, sling palsy, and residuals of trauma to the left side 
of the waist have not been met.  38 U.S.C.A.  §§ 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R.  
§§ 3.303, 3.307, 3.309 (2010).

2.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2010).

3.  The criteria for service connection for low back pain, 
cervical spine pain, shoulder pain, and nerve damage resulting in 
radiating pain to the arms and leg, claimed as residuals of a 
July 1973 motor vehicle accident, have not been met.  38 U.S.C.A.  
§§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R.  §§ 3.303, 3.307, 3.309 (2010).

4.  The criteria for an evaluation greater than 10 percent for 
left plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 
4.3, 4.40, 4.45, 4.71a, Diagnostic Codes 5099-5022, 5284 (2010).

5.  The criteria for an evaluation greater than 10 percent for 
right plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 
4.3, 4.40, 4.45, 4.71a, Diagnostic Codes 5099-5022, 5284 (2010).

6.  The criteria for the assignment of a temporary total rating 
based on need for a period of convalescence following hospital 
treatment due to service-connected disability have not been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & Supp. 2010); 38 
C.F.R. § 4.30 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  
"To establish a right to compensation for a present disability, 
a Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 
1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).

The first element, the existence of a present disability, is met 
only if the disability is shown at the time of the claim or 
during the pendency of the claim, even if the disability 
subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 
321 (2007).  A condition present only at some time in the distant 
past does not satisfy this element.  Gilpin v. West, 155 F. 3d 
1353 (Fed. Cir. 1998).  In the absence of a showing of a present 
claimed disability, service connection is not established.  Id.; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).
	
	Certain chronic diseases may be presumed to have been incurred in 
or aggravated by service if manifest to a compensable degree 
within one year of discharge from service, even though there is 
no evidence of such disease during service.  See 38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.
	
The Board notes that VA does not generally grant service 
connection for symptoms alone, without an identified basis for 
those symptoms.  For example, "pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service connection 
may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

A.  Left Knee Disability, Sling Palsy & Residuals of Trauma to 
the Waist

The Veteran seeks service connection for a left knee disability, 
sling palsy, and for residuals of trauma to the left side of his 
waist, also claimed as an internal injury.

It appears that the Veteran seeks service connection for the left 
knee disability, to include arthritis, as a residual of his in-
service motor vehicle accident.  Unfortunately, service treatment 
records (STRs) fail to show that the Veteran injured, was treated 
for, or complained of left knee symptomatology during service and 
treatment records dated subsequent to service fail to show 
complaints, treatment or diagnosis of a current disability, to 
include arthritis.

For the sling palsy claim, the Veteran alleges in various 
statements that a drill instructor stood on his back while he was 
shooting in prone position at a rifle range.  The drill 
instructor's action, it is alleged, caused a sling to tighten 
around the Veteran's arm, injuring it.  

Unfortunately, STRs fail to show treatment or diagnosis of 'sling 
palsy' or related symptoms and treatment records dated subsequent 
to service fail to show a current diagnosis of sling palsy.  
Further, the Veteran has alleged only that he was injured during 
service.  He has not alleged that he suffers a current disability 
as a result of the alleged in-service incident.  Post-service 
medical records are found to provide evidence against this claim, 
failing to clearly indicate even the existence of these 
disabilities, let alone whether these alleges disabilities may be 
reasonably associated with events in service from October 1971 to 
August 1974, more than 35 years ago.

For the claim seeking service connection for trauma to the left 
side of his waist, in numerous statements he has alleged that 
during service he was struck on the waist with a wooden baton, 
which caused an internal injury that was discovered after service 
and required an operation to correct.  

After repeatedly asking the Veteran for more information about 
his disability, he has yet to identify the alleged internal 
injury and operation, has failed to identify the current 
residuals for which he seeks service connection, and has failed 
to provide medical records to substantiate his claim.  Further, 
the Veteran has failed to provide information to VA so that VA 
can obtain the surgical or other treatment records to 
substantiate his claim.  Current treatment records do not show 
residuals of trauma to the waist or residuals of an internal 
injury.

Service connection may only be granted for a current disability; 
when a claimed condition is not shown, there may be no grant of 
service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability).  "In 
the absence of proof of a present disability there can be no 
valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Accordingly, as the Veteran does not have a current left knee 
disability, sling palsy, or residuals related to the alleged in-
service trauma to the waist, the claims must be denied.  The 
evidence is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule.  Gilbert, 1 Vet. App. 49; 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Bilateral Hearing Loss

Certain chronic diseases, including sensorineural hearing loss, 
may be presumed to have been incurred in or aggravated by service 
if manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2010); 38 
C.F.R. §§ 3.307, 3.309.

A "hearing loss" disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385.  For purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  Id.

The threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The enlistment examination shows auditory thresholds of the right 
ear at 10, 5, 5, and 5 decibels at the frequencies of 500, 1000, 
2000, and 4000 Hz.  The auditory thresholds of the left ear 
measured 25, 15, 0, and 5 decibels at the frequencies of 500, 
1000, 2000, and 4000 Hz.  Auditory thresholds were not measured 
at 3000 Hz.  In August 1974, at separation from service, the 
Veteran's auditory thresholds of the right ear were 20, 10, 15, 
5, and 15 decibels at the frequencies of 500, 1000, 2000, 3000, 
and 4000 Hz.  The auditory thresholds of the left ear measured 
15, 15, 10, 15, and 20 decibels at the frequencies of 500, 1000, 
2000, 3000, and 4000 Hz.  Based upon the criteria under 38 C.F.R. 
§ 3.385, the Veteran did not have a hearing loss disability for 
VA purposes at the time he separated from service.

Treatment records dated subsequent to service do not include 
audiology records or other records showing treatment or diagnosis 
of hearing loss.  Because the evidence does not show that the 
auditory threshold in any of the frequencies of 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; does not show 
auditory thresholds for at least three of the frequencies are 26 
decibels or greater; and does not show speech recognition scores 
using the Maryland CNC Test at less than 94 percent, the Board 
cannot find that the Veteran has a current bilateral hearing loss 
disability for VA purposes.  38 C.F.R. § 3.385.  

Again, without a current bilateral hearing loss disability for VA 
purposes, there can be no valid claim for service connection.  
See Brammer, 3 Vet. App. 223; Rabideau, 2 Vet. App. 143-144.

The evidence is not so evenly balanced so as to allow application 
of the benefit-of- the-doubt rule.  Gilbert, 1 Vet. App. 49; 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal is denied.

C.  Residuals of a Motor Vehicle Accident

The Veteran seeks service connection for the following 
disabilities as a result of an in-service motor vehicle accident: 
low back, cervical spine, shoulders, and nerve damage resulting 
in radiating pain to the arms and leg.

The Veteran's STRs include the entrance examination, dated 
September 1971, which showed a scar between the Veteran's eyes.  
No other abnormalities were noted.  An October 1972 record shows 
that the Veteran was involved in a fight that injured his 
shoulder.  In April 1973, the Veteran fell against a wall and 
injured his hand.  All symptoms had resolved within one week.  

The Board cited these injuries to note the fact that the 
Veteran's service medical records appear highly complete, 
providing a comprehensive review of the Veteran's medical 
condition from October 1971 to August 1974.

The Veteran was involved in a truck accident in July 1973 and 
suffered abrasions of the upper right arm.  A December 1973 
record states that the Veteran was hit by a car and suffered knee 
trauma.  Testing revealed no pain.  The diagnosis was calcium 
deposit.  In May 1974, the Veteran was treated for right knee 
pain.  The record noted the Veteran's history of being hit by a 
car and that the vehicle's bumper hit the Veteran's knee.  The 
knee examination was normal.

The separation examination, dated August 1974, showed only a scar 
between the Veteran's eyes and a scar of the upper left arm.  No 
abnormalities of the spine, extremities, or shoulder were noted.

Private treatment records from CSRHC show that the Veteran was 
diagnosed with degenerative disc disease of the cervical spine in 
April 2004, degenerative disc disease of the lumbar spine in 
November 2004, and intervertebral disc disease and spondylosis of 
the cervical spine in April 2005.  Records from Dr. R.T., MD show 
that the Veteran complained of low back pain, right hip pain, and 
pain radiating down the right leg in November 2004.  The Veteran 
said the pains had onset two days prior to the appointment.  
Other records continue to show complaint of these pains as well 
as complaints of shoulder pain and neck pain; however, none show 
that the Veteran or Dr. R.T. related his disabilities to service, 
and, in fact, the Board finds the records suggests problems that 
began decades after service, with no connection to any injury in 
service, weighing against the claims.

A private treatment record dated in 2005 from Dr. R.J.A., MD, 
states that the Veteran engaged in warehouse work for the last 35 
years and presented with neck pain and a tingling sensation in 
the shoulders and right extremity.  The onset was noted as 4 
months prior.  Dr. R.J.A. noted the Veteran's reported two year 
history of lumbar pain with the pain radiating down the left 
lower extremity.  No relationship to service was indicated by the 
Veteran or noted by the doctor, weighing against the claim as it 
clearly indicates a problem that began decades after service.

Private treatment records dated June 2005 from NASA, the 
Veteran's physical therapy center, show that the Veteran told his 
therapist that his low back pain, right hip pain, and right 
posterior thigh pain had onset 2 years prior.  He said that his 
neck pain, right shoulder pain, underarm pain, right elbow pain, 
and pain radiating to his fingers had onset 3 months prior.  He 
did not mention any accidents in service at any time during his 
physical therapy sessions which took place from June to July 
2005, which weighs against his claim.

A November 2005 treatment record from Dr. D.E.G., DO, shows that 
the Veteran suffered cervical radiculitis of the right upper 
extremity secondary to the cervical spine spondylosis and disc 
bulging, lumbar radiculitis of the lower extremities, and 
bilateral cervical and right parascapular strain.  The Veteran 
said that the onset of his neck pain started spontaneously five 
or six months prior to his appointment.  Neither he nor Dr. 
D.E.G. indicated any relationship between the disabilities and 
service, weighing against the claim.

A January 2008 VA outpatient treatment record shows that the 
Veteran complained of increased neck and shoulder pain since his 
May 2007 spine surgery.  In September 2008, the Veteran told a VA 
physical therapist that his neck pain was a result of a truck 
rollover and motor vehicle accident 35 years ago.  

This appears to be the first time (2008) that the Veteran told 
medical providers that his disability is the result of in-service 
accidents.  Other VA outpatient treatment records show current 
diagnosis of lumbar radiculopathy, low back pain, cervical 
spondylosis, restless leg syndrome, and degenerative joint 
disease of the hips.

Review of the evidence clearly shows a current lumbar spine 
disability, cervical spine disability, leg disability (restless 
leg syndrome), degenerative joint disease of the hips, and 
radiculopathy to the extremities.  Unfortunately, the Veteran was 
not treated for any of these disabilities during service and at 
separation from service, other than scarring, no abnormalities 
were noted.  Treatment records dated subsequent to service fail 
to show that any medical provider has related the disabilities to 
service, which weighs heavily against his claim.

Because the Veteran specifically mentioned a residual shoulder 
injury, the Board notes that while STRs show that he suffered a 
shoulder injury during service as a result of a fight, the 
separation examination did not indicate a shoulder abnormality.  
More importantly, a disability of the shoulders has not been 
diagnosed.  Records dated subsequent to service show that he has 
complained of shoulder pain, but pain alone cannot be the basis 
for a finding of service connection.  Sanchez-Benitez, 259 F.3d 
1356; Evans, 12 Vet. App. at 31-32.  Without a current 
disability, service connection for the shoulder cannot be granted 
and will not be further discussed.

In addition to the medical evidence, the Board has considered all 
lay evidence.  38 U.S.C.A. § 7104(a) ("decisions of the Board 
shall be based on the entire record in the proceeding and upon 
consideration of all evidence and material of record"); 38 
U.S.C.A. § 5107(b) (VA "shall consider all information and lay 
and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) 
(service connection claims "must be considered on the basis of 
the places, types and circumstances of his service as shown by 
service records, the official history of each organization in 
which he served, his medical records and all pertinent medical 
and lay evidence").

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation).

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical 
records does not serve as an "absolute bar" to the service 
connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
("Board may not reject as not credible any uncorroborated 
statements merely because the contemporaneous medical evidence is 
silent as to complaints or treatment for the relevant condition 
or symptoms").

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In support of his claim, the Veteran submitted buddy statements, 
more accurately, described as checklists, from family members and 
A.R.J., a physician assistant.  Each checklist is identical and 
states that the Veteran told each affiant that he suffered back, 
hip, leg, arm, shoulder, neck, internal organ, and upper and 
lower extremity injuries during service.  The statements also 
indicate that the Veteran has not been involved in work related 
or vehicle accidents and note the number of years that the 
Veteran has complained of and been treated for back pain.  

The Board stresses that lay testimony is only competent if it is 
limited to matters that the witness has actually observed and if 
it is within the realm of the witness's personal knowledge.  
Unfortunately, the affiants are merely reporting what the Veteran 
told them.  They did not witness his alleged in-service 
accidents, injuries, or treatment, thus, the witnesses are not 
competent to report on these matters.  Regarding statement 
claiming that the Veteran has suffered and been treated since 
service for his back pain, the affiants did not describe symptoms 
that they observed or indicate that they accompanied the Veteran 
to his medical appointments.  Again, the affiants appear to be 
relaying information that the Veteran told them instead of 
describing what they actually observed; therefore, the affiants 
are not competent to report on this issue.  Accordingly, the 
Board finds the affiants are not competent to report on the 
issues discussed herein; thus the statements have little 
probative value.

Regarding the Veteran's assertions that he suffered injuries 
during service, he is competent to report what he experienced; 
however, the Board finds that his assertions of continuity of 
symptomatology lack credibility.  Specifically, treatment records 
dated since service show that the Veteran was first treated for 
his cervical and lumbar spine pain, right hip pain, and radiating 
pain to the extremities in 2004.  None of the 2004 private 
treatment records indicate that the Veteran attributed his pain 
to service or in-service accidents nor did he indicate that the 
onset of his pain dated back to service.  In fact, a November 
2004 record stated that the low back pain, right hip pain, 
shoulder pain, and pain radiating down the right had onset two 
days prior to the appointment.  June 2005 records show that the 
Veteran said his low back pain, right hip pain, and right 
posterior thigh pain had onset 2 years prior while his neck pain, 
right shoulder pain, underarm pain, right elbow pain, and 
radiating pains had onset 3 months prior.  

Importantly, it was not until 2008, only after filing his claim 
for service connection, that medical records note the Veteran's 
reported history of suffering his disabilities since service.  
His silence, when otherwise reporting his past medical history 
constitutes negative evidence.  Rucker v. Brown, 10 Vet. App. 67, 
73 (1997) (statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy because the 
declarant has a strong motive to tell the truth in order to 
receive proper care).

	Significantly, the Board finds that the Veteran's reported 
history of continued symptomatology since active service is 
inconsistent with the other evidence of record.  Indeed, while he 
stated that his disorders began in service, the separation 
examination was absent of any complaints.  Moreover, the post-
service evidence does not reflect treatment related these 
conditions until 30 years after separation from active service.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for condition 
can be considered as a factor in resolving claim); see also Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).
	
	Beyond the above, the Board must unfortunately find that the 
Veteran's statements, as a whole, provide highly probative 
evidence against his own claims, clearly indicating that the 
Veteran is not an accurate historian and his willingness to make 
allegations that are clearly refuted by highly probative evidence 
(including, but not limited to, his own prior statements).  The 
highly diminished credibility of the Veteran's statements only 
provides additional evidence in support of the denial of all 
claims before the Board.  See Caluza v. Brown, 7 Vet. App. 498, 
510-511 (1995) (Credibility can be generally evaluated by a 
showing of interest, bias, or inconsistent statements, and the 
demeanor of the witness, facial plausibility of the testimony, 
and the consistency of the witness testimony.)." 

After a review of all the lay and medical evidence, the Board 
finds that the weight of the evidence demonstrates that the 
Veteran did not experience continuous symptoms of low back pain, 
cervical spine pain, shoulder pain, or nerve damage resulting in 
radiating pain to the arms and leg after service separation.  
Further, the Board concludes that his assertion of continued 
symptomatology since active service, while competent, is not 
credible.  Therefore, continuity has not here been established, 
either through the competent evidence or through his statements 
and is actually refuted by the evidence cited above.

While all of the evidence submitted in support of the Veteran's 
claim has not been directly addressed herein, the Board has 
reviewed everything in the claims file.  See Gonzales v. West, 
218 F.3d 1378, 1380-1381 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  Unfortunately, STRs fail to show treatment for the 
claimed disabilities during service and no medical providers have 
attributed the Veteran's current disabilities to service or his 
in-service motor vehicle accident.  The only evidence of a nexus 
between his current disabilities and service are the Veteran's 
statements, which have been deemed not credible and therefore 
cannot be the basis for a finding of service connection.

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection and there is no doubt to be otherwise resolved.  As 
such, the appeal is denied.

Consequently, because service connection for a cervical spine 
disability has not been granted, the Veteran is not entitled to a 
temporary total rating for his period of convalescence following 
his cervical spine surgeries.  Briefly, a total disability rating 
will be assigned when it is established that a service-connected 
disability has required hospital treatment in a VA or an approved 
hospital for a period in excess of 21 days or hospital 
observation at VA expense for a service-connected disability for 
a period in excess of 21 days.  38 C.F.R. § 4.29.

In this case, a temporary total evaluation cannot be granted for 
his cervical spine surgeries because the Veteran has not been 
awarded service connection for his cervical spine disability.  In 
the absence of a service-connected disability, temporary total 
evaluations are not warranted and the appeal in this regard is 
denied.  38 C.F.R. §§ 4.29, 4.30.

II.  Increased Ratings

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of the veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board 
has considered the determinations in Fenderson v. West, 12 Vet. 
App. 119 (1999) and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  The Court 
also discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability evaluation 
has been disagreed with, it was possible for a Veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  Id. at 126. 

In this case, the RO granted an initial 10 percent rating for 
each foot under Diagnostic Code (DC) 5099-5022, 38 C.F.R. § 4.71a 
(2010).  Diagnostic Code 5099 indicates that the disability is 
not listed in the Schedule for Rating Disabilities and it has 
been rated by analogy under a closely related disease or injury.  
38 C.F.R.        §§ 4.20, 4.27.  Diagnostic Code 5022 evaluates 
periostitis, which is to be rated on the basis of limitation of 
motion of the affected parts as degenerative arthritis, under DC 
5003.  Periostitis is defined as an inflammation of the 
periosteum which, in turn, is defined as a specialized connective 
tissue covering all bones of the body.  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1262 (28th ed. 1994).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, the applicable 
Diagnostic Code for degenerative arthritis, refers to the 
limitation of motion Diagnostic Codes for the specific joint or 
joints involved.  A 10 percent rating will be for application for 
such major joint or group of minor joints affected by limitation 
of motion.  Id.  Limitation of motion needs to be objectively 
shown by findings such as swelling, muscle spasm, or painful 
motion.  Id.  In the absence of limitation of motion, a 10 
percent evaluation is warranted for x-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups and a 
20 percent evaluation is warranted with x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joints 
with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
DC 5003.

Although there is not a specific code addressing limitation of 
motion of the feet, DC 5284 relates to foot injuries.  Foot 
injuries that are moderate warrant a 10 percent disability 
rating.  If moderately severe, a 20 percent disability rating is 
appropriate.  If the foot injury is severe, a maximum 30 percent 
disability rating is warranted.  38 C.F.R. § 4.71a, DC 5284.

The VA General Counsel noted in a precedent opinion dated August 
14, 1998, that Diagnostic Code 5284 is a more general diagnostic 
code under which a variety of foot injuries may be rated; that 
some injuries to the foot, such as fractures and dislocations for 
example, may limit motion in the subtalar, midtarsal, and 
metatarsophalangeal joints; and that other injuries may not 
affect range of motion.  Thus, General Counsel concluded that, 
depending on the nature of the foot injury, Diagnostic Code 5284 
may involve limitation of motion and therefore require 
consideration under 38 C.F.R. §§ 4.40 and 4.45.  VAOPGCPREC 9-98.

When an evaluation of a disability is based upon limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional functional 
loss the veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Such factors include more or less movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy from disuse.  A finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).

The Veteran had a VA examination in August 2010.  The examiner 
reviewed the claims file and interviewed the Veteran, who 
reported numbness and heel pain.  The examiner found no relevant 
pain, weakness, fatigability, problematic motion, edema, or 
instability of either foot.  The physical examination revealed 
normal foot type, bilaterally, and normal form and function of 
the tibialis posterior and tendo Achilles bilaterally.  The feet 
were tender to palpation.  The Veteran's gait was abnormal and 
unstable and he required a walker for stability.  He also wore 
orthotic shoes.  Weight-bearing was normal without abnormal shoe 
wear patterns or callosities.

The examiner stated that the Veteran's walking ability, standing 
ability, and distance tolerance are moderately impaired and for 
the most part attributed to weakness of the lower extremities 
which may be secondary to spinal disease but without substantial 
impairment identifiable or attributable to the feet themselves.  
The examiner found no limitation of motion for either foot or 
vascular changes regarding either lower extremity.  He also 
stated that the ranges of motion for both feet are not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetitive use.  Finally, the examiner 
reported that the Veteran's bilateral plantar fasciitis would not 
cause substantial limitation for ambulatory activities of daily 
living or potential employment.

The Veteran also had a VA examination in October 2006.  His 
symptoms were associated with post-static dyskinetic soreness, or 
pain when beginning movement after rest.  The Veteran did not 
have or require assistive devices to ambulate but said he used 
orthotic inserts to treat his pain.  His shoes showed a normal 
wear patterns.  Also noted was hyperkeratotic tissue about the 
plantar medial aspect of the right hallux which could be 
characterized as abnormal weight bearing.  The Veteran's heels 
were tender to palpation with a tight gastrocsoleus complex 
bilaterally, more so on the right, with mild equinus.  His gait 
was mildly antalgic with heel pain and he exhibited a mild 
baseline of antalgia associated with back pain.

The examination revealed no painful motion, edema, weakness, or 
instability.  No limitation of range of motion (ROM) was found 
other than the mild equinus, or ankle movement, and ROM was not 
limited by pain, fatigue, weakness, or lack of endurance 
following repetitive use.  The examiner noted that the Veteran 
would likely experience mild limitation for his occupation which 
required a high degree of standing and ambulatory activity 
related to his bilateral foot disability.

The Board has considered VA outpatient treatment records and 
private treatment records as well as the Veteran's written 
statements; however, his statements merely allege that the rating 
assigned was wrong.  He did not provide any additional 
information about his bilateral foot disability or 
symptomatology.

Based upon a review of the claims files, the Board cannot find 
that the evidence supports a 20 percent rating as it does not 
show that the bilateral foot disability is moderately-severe.  
Both examinations revealed feet tender to palpation and both 
attributed the antalgic gait to his back disability.  The August 
2010 examiner also attributed his instability and impaired 
mobility to the back disability.  The October 2006 examiner said 
that his bilateral foot disability would likely cause only mild 
limitation with his employment while the August 2010 examiner 
said that the disability would not cause substantial limitation 
for ambulatory activities of daily living or potential 
employment.  Neither examination revealed weakness, fatigability, 
problematic motion, edema, limitation of ROM, vascular changes to 
the lower extremities, or instability of either foot.  Neither 
showed ROM for either foot to be additionally limited by pain, 
fatigue, weakness, or lack of endurance following repetitive use, 
thus a higher rating is not warranted under 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca.  8 Vet. App. at 206.

Consequently, while the evidence shows that the Veteran now 
requires assistive devices to ambulate and suffers abnormal gait 
and instability as well as impaired mobility, the evidence 
clearly shows that these conditions are not the result of the 
Veteran's service-connected bilateral foot disability.  These 
conditions have been attributed to the Veteran's back 
disabilities.  At most, the evidence shows that the Veteran's 
feet are tender to palpation and given the more probative 
clinical findings above which fail to show more severe 
disability, the Board concludes that evaluations in excess of 10 
percent are not warranted.

Beyond the above, the Board must put the Veteran's statements in 
context.  As cited above, the Veteran's statement have been found 
to be not credible, clearly indicating a willingness to makes 
statements that are not accurate to the point where the Board has 
found that the Veteran's statements, as a whole, provide 
affirmative evidence against his own claims.  In addressing his 
increased rating claims, the Board cannot ignore the Veteran's 
willingness to make statements that are clearly not accurate, 
which only provides more evidence against all claims before the 
Board.  

The Board has also considered whether an extraschedular rating is 
warranted.  To accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field station 
is authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the 
additional proviso that the Secretary shall from time 
to time readjust this schedule of ratings in 
accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set 
forth in this paragraph an extra-schedular evaluation 
commensurate with the average earning capacity 
impairment due exclusively to the service- connected 
disability or disabilities.  The governing norm in 
these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability 
picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the 
application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  The Court stated that 
the RO or the Board must first determine whether the schedular 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the Veteran's disability level 
and symptomatology, the assigned schedular evaluation is 
adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-
schedular rating under 3.321(b)(1) is only warranted where there 
is evidence that the disability picture presented by the Veteran 
would, in that average case, produce impairment of earning 
capacity beyond that reflected in the rating schedule or where 
evidence shows that the Veteran's service-connected disability 
affects employability in ways not contemplated by the rating 
schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned 
by a particular veteran are not considered relevant in the 
calculation of the average impairment of earning capacity for a 
disability, and contemplate that veterans receiving benefits may 
experience a greater or lesser impairment of earning capacity 
than average for their disability.  The Thun Court indicated that 
extraschedular consideration cannot be used to undo the 
approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance.  However, the Board is not precluded from raising this 
question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and 
addressing referral where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Here, the rating criteria reasonably describe the Veteran's 
disability levels and symptomatology associated with each 
service-connected disability, and provide for higher ratings for 
more severe symptoms.  As the disability pictures are 
contemplated by the Rating Schedule, the assigned schedular 
ratings adequate.  Consequently, referral for extraschedular 
consideration is not required under 38 C.F.R. § 3.321(b)(1).

Finally, in making this determination, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  The 
Veteran may always advance a new claim for an increased rating 
should his bilateral foot condition increase in severity in the 
future; however, based on the evidence currently of record, an 
increased rating is not warranted.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction, or regional office (RO).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to provide the claimant with 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

For the increased ratings claims, the Veteran is challenging the 
initial evaluations and effective dates assigned following the 
grant of service connection.  In Dingess, the Court of Appeals 
for Veterans Claims held that in cases where service connection 
has been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been fulfilled.  
Id. at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's duty 
to notify in this case has been satisfied.

For the other claims, the VCAA duty to notify was satisfied by 
way of letters sent to the Veteran in June 2006, April 2007, and 
April 2008 that fully addressed all notice elements and were sent 
prior to the initial RO decision in this matter.  The letters 
informed the Veteran of what evidence was required to 
substantiate his claim and of his and VA's respective duties for 
obtaining evidence.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained VA outpatient treatment records, 
Social Security Administration (SSA) records, and private 
treatment records from various providers.  The Veteran also 
submitted VA outpatient treatment records, private treatment 
records, invoices, photographs, lay statements, and personal 
statements.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, the Veteran was not provided a VA examination for 
his left knee disability, sling palsy, trauma to the left side of 
the waist, also claimed as an internal injury, or hearing loss 
because the evidence failed to show current disabilities.  A VA 
examination was not provided for his alleged residuals of in-
service motor vehicle accidents, to include low back pain, 
cervical spine pain, shoulder pain, and nerve damage resulting in 
radiating pain to the arms and leg because the competent and 
credible evidence failed to show any indication that the 
disabilities were in fact caused by or related to service.  Only 
the Veteran's statements, which the Board has found not credible, 
link his conditions to service, thus a VA examination is not 
warranted for this claim.  VA examinations were conducted for the 
increased ratings claim for the service-connected bilateral foot 
disability, and have been discussed herein.

Once again, beyond the above, the Board must put the Veteran's 
statements in context.  As cited above, the Veteran's statement 
have been found to be not credible, clearly indicating a 
willingness to makes statements that are not accurate to the 
point where the Board has found that the Veteran's statements, as 
a whole, provide affirmative evidence against his own claims.  In 
addressing whether a VA examination should be obtained, the Board 
cannot ignore the Veteran's willingness to make statements that 
are clearly not accurate, which only provides more evidence 
against a determination that a VA examination should be obtained.   

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for a left knee disability is denied.

Service connection for sling palsy is denied.

Service connection for residuals of trauma to the left side of 
the waist, also claimed as an internal injury, is denied.

Service connection for hearing loss is denied.

Service connection for residuals of a July 1973 motor vehicle 
accident, including low back pain, cervical spine pain, shoulder 
pain, and nerve damage resulting in radiating pain to the arms 
and leg is denied.

Entitlement to an initial rating in excess of 10 percent for 
service-connected plantar fasciitis, right foot is denied.

Entitlement to an initial rating in excess of 10 percent for 
service-connected plantar fasciitis, left foot is denied.

Entitlement to a temporary total disability rating for 
convalescence pursuant to 38 C.F.R. § 4.30 is denied.


REMAND

The Veteran seeks service connection for a right leg disability, 
to include a right knee disability.  STRs show treatment for a 
right knee injury during service.  The Veteran was afforded a VA 
examination in November 2006 at which time the right knee was 
found to be normal.  The examiner provided a negative nexus 
opinion.  On April 3, 2008, the Veteran sought treatment at a VA 
facility for right knee pain.  The treating physician noted 
degenerative changes on the x-rays, including modest posterior 
patellar spurring and mild enthesopathy of the quadriceps 
insertion of the patella.  A small suprapatellar effusion was 
also noted.  

Given the new information, the Board finds that a new VA 
examination is warranted to determine the nature and etiology of 
the recently diagnosed degenerative changes of the right knee and 
the relationship, if any, to service.

The Veteran seeks service connection for a bilateral eye 
disability.  July 1973 STRs show that the Veteran was involved in 
a fight and was sprayed in the face with mace.  The record notes 
moderate to severe conjunctivitis in both eyes.  Another July 
1973 STR shows conjunctival hemorrhages in both eyes.  STRs show 
that in November 1973, the Veteran complained of pain in the 
right eye.  The treating physician stated that the Veteran might 
have blood vessel damage and possible corneal scratch received 
when hit on the right orbital area.  Since service the Veteran 
has suffered iritis among other eye conditions.

In October 2006, the Veteran was afforded a VA examination.  
While the examiner provided a negative nexus opinion, he did not 
provide a supporting rationale as to why the Veteran's chronic 
iritis could not have been caused by the eye trauma suffered 
during service.  The Board, therefore, must return this 
examination report as being inadequate for rating purposes.  38 
C.F.R. § 4.2. See generally Hampton v. Gober, 10 Vet. App. 481 
(1997) (VA examination which does not contain an express finding 
regarding a disability for which an examination was requested is 
not sufficient to satisfy the duty to assist).

The Veteran seeks service connection for a pulmonary disability, 
to include as secondary to exposure to Agent Orange and/or 
asbestos.  VA has asked the Veteran on several occasions to 
clarify his claimed disability; however, he has refused to 
identify the diagnosed disability or symptoms related to his 
claim.  

The Board notes that the Veteran submitted photographs of himself 
wearing a CPAP machine, which tends to indicate that his claimed 
'pulmonary condition' is sleep apnea.  A review of the evidence 
also shows that the Veteran has been diagnosed with hypertension.  
Neither sleep apnea nor hypertension appear to be pulmonary 
disabilities; however, because of a possible relationship between 
these disabilities and pulmonary function, and because the Board 
cannot substitute its own judgment for that of an expert, the 
Board finds that a remand is necessary so that a VA examination 
can be arranged to determine if the Veteran suffers a pulmonary 
disability as a result of his service or a service connected 
disability.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

As a final matter, as any decision with respect to the claims for 
service connection may affect the Veteran's claim for a TDIU, 
this claim is inextricably intertwined with the claims for 
service connection.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered unless 
both are adjudicated).  Hence, a remand of this matter is 
warranted, as well.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Schedule a VA examination to determine 
the nature and etiology of the Veteran's 
right leg and knee disability.  The claims 
file and a copy of this remand must be 
provided to the examiner and the examiner 
should indicate review of these items in the 
examination report.

The examiner is asked to indicate whether the 
Veteran has a current right leg and/or knee 
disability, and if so, whether it is at least 
as likely as not (50 percent or more) that 
the condition was caused by or related to his 
in-service right knee injuries or a service-
connected disability.

The examiner is asked to address the April 3, 
2008 x-ray report.  If possible, please 
specifically address the right leg and the 
right knee.

All necessary testing should be completed and 
all opinions must be supported by rationale.

2.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of his 
bilateral eye disability.  The claims file 
and a copy of this remand must be provided to 
the examiner and the examiner should indicate 
review of these items in the examination 
report.

The examiner is asked to indicate whether it 
is at least as likely as not (50 percent or 
more) that the bilateral eye disabilities 
were caused by or related to service or a 
service-connected disability.

The examiner should provide an opinion 
specifically addressing the Veteran's chronic 
iritis and its relationship to service even 
if the condition is not present at the time 
of the examination.

All necessary testing should be completed and 
all opinions must be supported by rationale.

3.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of any 
pulmonary disabilities.  The claims file and 
a copy of this remand must be provided to the 
examiner and the examiner should indicate 
review of these items in the examination 
report.

The examiner is asked to identify any 
pulmonary disabilities and to indicate 
whether it is at least as likely as not (50 
percent or more) that the disabilities were 
caused by or related to service, a service-
connected disability, or exposure to asbestos 
or Agent Orange/herbicides.

The examiner is asked to specifically 
indicate whether sleep apnea and hypertension 
are pulmonary disabilities and if so, to 
indicate whether it is at least as likely as 
not (50 percent or more) that the 
disabilities were caused by or related to 
service, a service-connected disability, or 
exposure to asbestos or Agent Orange.

All necessary testing should be completed and 
all opinions must be supported by rationale.

4.  Then, readjudicate the Veteran's claims 
on appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional information 
obtained as a result of this remand.  If the 
benefits sought on appeal remain denied, the 
Veteran and his representative should be 
provided a supplemental statement of the case 
(SSOC). Allow an appropriate period of time 
for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


